     Case 2:21-mc-00022-SPL Document 5 Filed 05/10/21 Page 1 of 3



 1   Stephanie J. Quincy, SBN 014009
     quincys@gtlaw.com
 2   Aaron J. Lockwood, SBN 025599
 3   lockwooda@gtlaw.com
     GREENBERG TRAURIG, LLP
 4   2375 E. Camelback Road, Suite 700
 5
     Phoenix, Arizona 85016
     (602) 445-8000
 6
     Attorneys for Respondent Bruce Allen
 7

 8                       IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE DISTRICT OF ARIZONA
10
     In re Application of Daniel Snyder for an    Case No. 2:21-mc-00022-SPL
11   Order Directing Discovery from Bruce
     Allen Pursuant to 28 U.S.C. § 1782           NOTICE OF APPEARANCE
12

13

14           PLEASE TAKE NOTICE that Stephanie J. Quincy and Aaron J. Lockwood of the
15   law firm of Greenberg Traurig, LLP, hereby enter their appearance as counsel of record
16   in the above-captioned action on behalf of Respondent Bruce Allen (“Respondent”), and
17   hereby request that all notices given or required to be given to Respondent, and all papers
18   served or required to be served on Respondent in the above-captioned action, be given
19   and served upon:
20                                    Stephanie J. Quincy
21
                                      Aaron J. Lockwood
                                GREENBERG TRAURIG, LLP
22                            2375 East Camelback Road, Suite 700
                                    Phoenix, Arizona 85016
23                                    quincys@gtlaw.com
24                                  lockwooda@gtlaw.com

25
             This request encompasses all notices, copies, and pleadings, including, without
26
     limitation, notices of any orders, motions, demands, complaints, petitions, pleadings or
27
     requests, applications and any other documents brought before this Court in this case,
28

     ACTIVE 57365843v1
                                                                Case 2:21-mc-00022-SPL Document 5 Filed 05/10/21 Page 2 of 3



                                                            1   whether formal or informal, written or oral, or transmitted or conveyed by mail, e-mail,
                                                            2   delivery, telephone, telegraph, telex or otherwise.
                                                            3          Dated this 10th day of May 2021.
                                                            4
                                                                                                   GREENBERG TRAURIG, LLP
                                                            5

                                                            6
                                                                                                   By: /s/ Stephanie J. Quincy
                                                            7                                         Stephanie J. Quincy
                                                            8                                         Aaron J. Lockwood

                                                            9                                      Attorneys for Respondent Bruce Allen
                                                           10

                                                           11
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                            2
                                                                ACTIVE 57365843v1
                                                                Case 2:21-mc-00022-SPL Document 5 Filed 05/10/21 Page 3 of 3


                                                                                             CERTIFICATE OF SERVICE
                                                            1

                                                            2           I hereby certify that on May 10, 2021, I electronically transmitted the attached
                                                                        document to the Clerk's Office using the CM/ECF System for filing and transmittal of
                                                            3           a Notice of Electronic Filing to the following CM/ECF registrants:
                                                            4
                                                                                             Gregory J. Marshall (#019886)
                                                            5                                Patrick A. Tighe (#033885)
                                                                                             SNELL & WILMER L.L.P.
                                                            6                                One Arizona Center
                                                            7                                400 E. Van Buren, Suite 1900
                                                                                             Phoenix, Arizona 85004-2202
                                                            8                                gmarshall@swlaw.com
                                                                                             ptighe@swlaw.com
                                                            9

                                                           10                                Jordan W. Siev
                                                                                             REED SMITH LLP
                                                           11                                599 Lexington Avenue, 22nd Floor
                                                                                             New York, New York 10022
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                                                                                             jsiev@reedsmith.com
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                                                                             Attorneys for Petitioner Daniel Snyder
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                           15
                                                                                                           By: /s/ Barrie Peagler
                                                           16                                                 Employee, Greenberg Traurig, LLP
                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                             3
                                                                ACTIVE 57365843v1
